Hall, Presiding Judge.
Plaintiff in a defamation action appeals from the grant of summary judgment for the defendants, the sheriff and deputy sheriff of his county.
Plaintiff and another person sought out some official so that plaintiff could offer to put up a bail bond for a friend. The deputy called the sheriff over the county police radio network to en-quire about the amount and whether plaintiff should be allowed to sign for it. The sheriff replied, "No, he can’t go it; he’s not worth a thousand dollars; he owes too much money.”
Assuming, without deciding that the words were actionable under other circumstances, the trial court did not err in finding that the communication complained of was a privileged conversation under Code § 105-709 (1), i.e., a statement made bona fide in the performance of public duty.

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.